Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are being treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crye (US 2015/0153140).
Regarding Claim 1, Crye discloses a side opening garment (Figures 10 & 11) for a user comprising: a front panel (22) and a back panel (24) that are connected by shoulder straps (30) and that are spaced apart from each other defining a left side gap and a right side gap (Figures 10 & 11); straps (74) extending from the back panel across the gaps for connection with the front panel (Figures 10 & 11), the straps having respective strap ends (Figures 10 & 11); the front panel having engagement areas (82) for engagement with the strap ends to connect the front and back panels of the garment (Para. 34); and an adapter system (Para. 34) enabling use of any selected one of a plurality of different closure mechanisms (76, 78, 80) to releasably connect the strap ends with the front panel (Para. 34) .  
Regarding Claim 8, Crye discloses the engagement area includes a hook or loop pad (34, Para. 34), and further including a vertically pivotable flap that is pivotable between an open position and a closed position (Figures 1, 2, 10 & 11) and that has a hook pad engageable with the loop pad on the engagement area when in the closed position to close and cover the engagement area (Para. 34).  
Regarding Claim 9, Crye discloses wherein each one of the plurality of different closure mechanisms includes one part that has a loop pad that is engaged by the hook pad on the flap when the flap is in the closed position (Para. 34).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-7, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crye (US 2015/0153140) in view of Storms (US 2017/0343320).
Regarding Claim 2, Crye discloses a hook and loop closure assembly (76, 78, 80, Para. 34). Crye does not specifically disclose the plurality of closure mechanisms includes a hook and loop closure assembly and a buckle assembly. However, Storms discloses a plurality of closure mechanism can be used such as a hook and loop closure assembly and a buckle assembly (Para. 66). It would have been obvious to one of ordinary skill in the art to substitute or interchangeably use the hook and loop attachment of Crye with a buckle, as taught by Storms, as a simple substitution of one well known garment coupling construction for another to yield the predictable result of attaching a cummerbund to a vest. Such modification would be considered a mere choice of a preferred optimum configuration for a strap coupler system as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding Claim 3, Crye discloses a side opening ballistic garment (Figures 10 & 11) for a user comprising: a front panel (22) having a left side and a right side; a back panel (24) having a left side and a right side; shoulder straps (30) connecting the front panel with the back panels so that the left side of the front panel is adjacent to the left side of the back panel (Figures 1, 2, 10 & 11) and the right side of the front panel is adjacent to the right side of the back panel (Figures 1, 2, 10 & 11); a first releasable closure mechanism (76, 78, 80) extending between and connecting the left side of the front panel with the left side of the back panel (Figures 10 & 11). Crye does not specifically disclose a second releasable closure mechanism extending between and connecting the right side of the front panel with the right side of the back panel; the second releasable closure mechanism having a different configuration and mode of operation than the first releasable closure mechanism.   
However, Storm discloses a second releasable closure mechanism (147 & 147’) extending between and connecting a right side of a front panel with a right side of a back panel (2); the second releasable closure mechanism having a different configuration and mode of operation than the first releasable closure mechanism (147 & 147’, Para. 66).   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Crye to both a right and left side releasable closure mechanism, as taught by Storms, for the purpose of providing ease of access and removability. Also, it has been held that mere duplication of the essential working parts (i.e. two releasable sides) of a device involves only routine skill in the art.
Also, It would have been obvious to one of ordinary skill in the art to substitute or interchangeably use the hook and loop attachment of Crye with a buckle, as taught by Storms, as a simple substitution of one well known garment coupling construction for another to yield the predictable result of attaching a cummerbund to a vest. Such modification would be considered a mere choice of a preferred optimum configuration for a strap coupler system as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding Claim 4, Crye in view of Storms disclose the buckle assembly includes a buckle (Storms, 147’) and a tongue (Storms, 147), a first one of the buckle and tongue is releasably securable on an engagement area (Storms, Figure 3A), and the second one of the buckle and tongue is releasably securable on the strap end (Storms, Figure 3A).  
Regarding Claim 5, Crye in view of Storms disclose the hook and loop closure assembly includes a first pad that is permanently secured on the engagement area (Figures 1, 2, 10 & 11, Para. 34) and a second pad that is releasably securable (via to the engagement area) on the strap end (Figures 1, 2, 10 & 11, Para. 34).   
Regarding Claim 6, Crye in view of Storms disclose the plurality of different closure mechanisms includes (i) a first type of two part closure mechanism in which a first part is releasably secured on the strap end and a second part is permanently secured on the engagement area (Crye, Figures 1, 2, 10 & 11, Para. 34), and (ii) a second type of two part closure mechanism, different from the first type of two part closure mechanism, in which a first part is releasably secured on the strap end and a second part is releasably secured on the engagement area (Storms, 147 & 147’, Para. 60 & 66).  
Regarding Claim 7 Crye in view of Storms disclose the first type of two part closure mechanism is a hook and loop closure assembly in which one of the first and second parts is either a hook pad or a loop pad and the other one of the first and second parts is either a loop pad or a hook pad (Crye, Para. 34); and the second type of two part closure mechanism is a buckle assembly in which one of the first and second parts is a buckle and the other one of the first and second parts is a tongue that is engageable with the buckle (Storms, 147 & 147’, Figure 3A, Para. 60 & 66).   
Regarding Claim 10, Crye discloses a side opening garment (Figures 10 & 11) for a user comprising: a front panel (22) and a back panel (24) that are connected by shoulder straps (30) and that are spaced apart from each other defining a left side gap and a right side gap (Figures 1, 2, 10 & 11); straps (74) extending from the back panel across the gaps for connection with the front panel (Figures 10 & 11), the straps having respective strap ends (Figures 10 & 11); and the front panel having engagement areas (82) for engagement with the strap ends to connect the front and back panels of the garment (Para. 34); wherein each engagement area includes and hook and loop material (Para. 34); and each strap end has a connector portion that can receive either a portion of a hook and loop closure assembly or a portion of a buckle assembly (Para. 34).  
Crye does not specifically disclose slots for receiving straps. However, Storms discloses slots for receiving straps (Para. 91, Figure 3A). IT would have been obvious to one of ordinary skill in the art to modify the engagement area of Crye to include slots, as taught by Storms, in order to provide accessory mounting areas.
Regarding Claim 11, Crye in view of Storms disclose the vest front panel further includes a cover flap (34) having hook and loop material for engaging the hook and loop material on the engagement area (Para. 34, Figures 1, 2, 10 & 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732